DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 3/16/2021 and 2/10/2022 were filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Specification
The abstract is consistent with the requirements set forth in the MPEP 608.01(b).
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. US PGPub. 2016/0202400 in view of Xu et al. US PGPub. 2020/0194504. 	Regarding claim 1, Lee teaches a color filter structure (layers 21-240, fig. 2), comprising:  	a base layer (210, fig. 2) [0044];  	color filters (230, fig. 2) [0044] disposed above the base layer (210), and comprising a red filter (230R, fig. 2) [0087], a green filter (230G, fig. 2) [0087], and a blue filter (230B, fig. 2) [0087]; .
However, Xu teaches a color filter structure (23, fig. 2) [0053] wherein the color filter structure (23) has a thickness less than or equal to 20 microns (5µm, [0073]) (Xu et al., fig. 2, [0073]). 	At the time before the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the color filter substrate of Lee such that the thickness is in the range as that taught by Xu and as claimed in order to reduce the overall thickness of the display device which is advantageous for achieving thin design of the display apparatus (Xu et al., [0073]) because it has been held that where the 
However, Xu teaches a color filter structure (23, fig. 2) [0053] wherein the color filter structure (23) has a thickness less than or equal to 20 microns (5µm, [0073]) (Xu et al., fig. 2, [0073]). 	At the time before the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the color filter substrate of Lee such that the thickness is in the range as that taught by Xu and as claimed in order to reduce the overall thickness of the display device which is advantageous for achieving thin design of the display apparatus (Xu et al., [0073]) because it has been held that where the general conditions of the claims are discloses in the prior art, it is not inventive to discover the optimum or workable range by routine experimentation. See MPEP 2144.05.    	Regarding claim 5, Lee in view of Xu teaches the color filter structure according to claim 4, wherein each of the red nanoparticles (3PC), the green nanoparticles (2PC), and the blue nanoparticles (1PC) has a size between 5 nanometers and 100 nanometers (20-100nm, [0089]) (Lee et al., [0089]). 	Regarding claim 6, Lee in view of Xu teaches the color filter structure according to claim 4, wherein each of the red nanoparticles (3PC), the green nanoparticles (2PC), . 
Allowable Subject Matter
Claims 9-13 are allowed.
 The following is an examiner’s statement of reasons for allowance: the prior arts of record taken alone or in combination neither anticipates nor renders obvious  	an OLED display panel wherein “the cathode layer covers the color resistor retaining wall, the black retaining wall, the light-emitting layer, and the pixel definition layer, the color filter structure is disposed on the cathode layer, and the encapsulation layer covers the cathode and the color filter structure” and wherein “a height of the color filter structure is slightly lower than or equal to a height of the black retaining wall”, in combination with the color filter structure comprising “a base layer; color filters disposed above the base layer, … a black matrix disposed between the red filter, the green filter, and the blue filter, and having a height lower than the color filter; a protective film disposed above the color filters and the black matrix; and a transparent conductive film disposed above the protective film” as recited in claim 9.  	Claims 10-13 are also allowed for further limiting and depending upon allowed claim 9.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NDUKA E OJEH whose telephone number is (571)270-0291. The examiner can normally be reached M-F; 9am - 5pm..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/NDUKA E OJEH/Primary Examiner, Art Unit 2892